VAN der VOORT, Judge,
dissenting:
I respectfully dissent to the Opinion in this case by the Majority of our Court for the following reasons. After the defendant was arrested he escaped. He was located and reapprehended and a hearing date set. He failed to appear at the hearing. He now complains that he should be discharged because he was not given a prompt trial. After the defendant’s having first escaped, and then failing to appear, we are about to reward him with the vacating of his conviction and completely discharging him.
I believe that the conduct of the defendant clearly amounts to a waiver of his right to a speedy trial and I would therefore affirm his conviction, obtained by the Commonwealth in the lower court.